Campbell, J.,
delivered the opinion of the court.
The vendor’s lien is a security for each of the notes given, for the purchase-money, which is made payable by installments at different times, and the holder of such notes may pursue his remedy, regardless of the fact that all of the notes are not due.
The demurrer to the amended bill was improperly sustained, and the decree will be reversed, the demurrer overruled, and the cause remanded for an answer within thirty days after the mandate herein shall have been filed m the court below.